United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20527
                         Summary Calendar



C. JOSEPH SALAZAR, II, Individually
and on behalf of all others similarly
situated; JOHNNY MALDONADO, Individually
and on behalf of all others similarly
situated,

                                    Plaintiffs-Appellants,

versus

DOUG DRETKE, Texas Department of Criminal
Justice – Institutional Division; KENNETH
W. LEE, Program Administrator STGMO – Texas
Department of Criminal Justice – Institutional
Division,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-152
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     C. Joseph Salazar, II, Texas prisoner # 412334, and Johnny

Maldonado, Texas prisoner # 483291, appeal the district court’s

dismissal of their 42 U.S.C. § 1983 action challenging their

indefinite detention in administrative segregation.     The


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20527
                               -2-

plaintiffs’ claims were dismissed as frivolous and for failure to

state a claim, pursuant to 28 U.S.C. § 1915A(b)(1).   This court

reviews such a dismissal de novo.   Ruiz v. United States, 160
F.3d 273, 275 (5th Cir. 1998).

     Salazar and Maldonado contend that under Supreme Court and

circuit precedent, they sufficiently alleged nonfrivolous claims

that they have been held in administrative segregation for over

15 years and that the scheduled review procedures were a “sham”

in which the State Classification Committee lacked the authority

to remove them from administrative segregation.   A Supreme Court

case decided after the district court issued its opinion may

affect the analysis of a prisoner’s due process claims relating

to indefinite detention based on initial classification.

See Wilkinson v. Austin, 125 S. Ct. 2384, 2393-95 (2005).

However, it is not clear on the record before us whether Salazar

and Maldonado were placed in administrative segregation based on

an initial classification of gang membership or whether it

resulted from prison disciplinary proceedings.    See, e.g.,

Wilkerson v. Stalder, 329 F.3d 431, 433 (5th Cir. 2003).     As the

plaintiffs note, they were not given an opportunity to amend

their complaint before the district court dismissed the case.    In

light of the Supreme Court precedent that the district court

could not have considered before issuing its opinion, the

judgment of the district court is VACATED, and the case is

REMANDED to the district court for further proceedings.